Citation Nr: 1527128	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the benefit sought on appeal.

The issue of entitlement to service connection for diffuse idiopathic skeletal hypertrophy of the spine has been raised in the representative's brief to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case current squamous cell carcinoma is well documented.  The Veteran was not afforded an examination as part of the adjudication of his claim.  After the AOJ certified the appeal to the Board, the Veteran submitted a positive medical nexus opinion from his private dermatologist.  The same dermatologist; however, had previously indicated that the squamous cell carcinoma had resulted from extensive sun damage after many years of sun exposure.  The Veteran's wife and daughter reported that the Veteran had been careful to avoid post service sun damage following a severe sun burn in service.  The evidence is not sufficient to decide the case and the duty to provide an examination has been triggered.

The Veteran's representative asserts that the Veteran's service treatment records are clearly incomplete, but has not specified what if any relevant records may be absent. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran and his representative to identify any relevant service treatment records that are missing from the claims folder. 

The AOJ should then obtain any identified records.  Regardless of the response from the Veteran and his representative, the AOJ should verify that all available service treatment records have been obtained.  The verification should be documented in the claims file.

2.  After the above is complete, the AOJ shall arrange a VA skin examination.  The claims file must be reviewed by the examiner as part of the examination.  Ask the examiner to opine if there is at least a 50-percent probability that the Veteran's skin cancer is causally connected to his active service, to include as due to sunburn during active service?

The Veteran's reports of history and symptoms are competent evidence that must be considered when arriving at a diagnosis and nexus opinion; and, that the absence of contemporaneous documented medical treatment is not a sufficient reason, by itself, for a negative opinion, unless the significance of the absence is explained.

The examiner should provide reasons for all opinions.  If the examiner advises that the requested opinion cannot be rendered, the examiner must inform the AOJ of what additional information or evidence is needed to render the requested opinion.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


